

Exhibit 10.1


AMENDMENT NO. 5 TO THE CREDIT AGREEMENT


AMENDMENT NO. 5, dated as of February 7, 2014, to the Credit Agreement, dated as
of November 23, 2010, as amended on February 18, 2011, May 24, 2011, August 9,
2012 and February 14, 2013 (as further amended, supplemented, amended and
restated or otherwise modified from time to time) (the “Credit Agreement”) among
DUNKIN’ BRANDS, INC., a Delaware corporation (the “Borrower”), DUNKIN’ BRANDS
HOLDINGS, INC., a Delaware corporation (“Holdings”), each lender from time to
time party thereto (collectively, the “Lenders” and individually, a “Lender”),
BARCLAYS BANK PLC, as Administrative Agent (in such capacity, the
“Administrative Agent”), Swing Line Lender (in such capacity, the “Swing Line
Lender”), L/C Issuer (in such capacity, the “L/C Issuer”) and Collateral Agent
(in such capacity, the “Collateral Agent”) and the other Agents named therein
(this “Amendment”). Capitalized terms used and not otherwise defined herein
shall have the meanings assigned to them in the Credit Agreement.
WHEREAS, Section 10.01 of the Credit Agreement permits amendment of the Credit
Agreement with the consent of the Borrower and the Required Lenders;
WHEREAS, Section 2.14 of the Credit Agreement permits the Borrower by written
notice to establish New Term Commitments;
WHEREAS, the Borrower has requested New Term Loans pursuant to Section 2.14 of
the Credit Agreement and desires (i) to create a new Class of Term B-4 Loans
under the Credit Agreement having identical terms with, having the same rights
and obligations under the Loan Documents as the Term B-3 Loans and in an
aggregate principal amount not to exceed $1,378,919,345.15 and (ii) to create a
new Class of Term C Loans under the Credit Agreement having identical terms
with, having the same rights and obligations under the Loan Documents as the
Term B-3 Loans and in an aggregate principal amount not to exceed $450,000,000,
in each case, as set forth in the Credit Agreement and Loan Documents, except as
such terms are amended hereby;
WHEREAS, each Term B-3 Lender that executes and delivers a consent to this
Amendment substantially in the form of Exhibit A hereto (a “Consent”) and checks
(i) the first box under the “Cashless Settlement Option” heading on such
Consent, will continue as a Lender under the Credit Agreement as amended by this
Amendment and shall be deemed, upon effectiveness of this Amendment, to have
exchanged all (or such lesser amount allocated to it by the Amendment No. 5
Arrangers) of its Term B-3 Loans for Term B-4 Loans, and such Lender shall
thereafter become a Term B-4 Lender, (ii) the second box under the “Cashless
Settlement Option” heading on such Consent, will continue as a Lender under the
Credit Agreement as amended by this Amendment and shall be deemed, upon
effectiveness of this Amendment, to have exchanged all (or such lesser amount
allocated to it by the Amendment No. 5 Arrangers) of its Term B-3 Loans for Term
C Loans, and such Lender shall thereafter become a Term C Lender, (iii) the
first box under the “Post-Closing Settlement Option” heading on such Consent,
will have 100% of the outstanding principal amount of the Term B-3 Loans held by
such Lender prepaid on the Amendment No. 5 Effective Date and to purchase by
assignment the principal amount of Term B-4 Loans committed to separately by
such Lender (or such lesser amount allocated to such Lender by the Amendment No.
5 Arrangers), (iv) the second box under the “Post-Closing Settlement Option”
heading on such Consent, will have 100% of the outstanding principal amount of
the Term B-3 Loans held by such Lender prepaid on the Amendment No. 5 Effective
Date and to purchase by assignment the principal amount of Term C Loans
committed to separately by such Lender (or such lesser amount allocated to such

-1-

--------------------------------------------------------------------------------



Lender by the Amendment No. 5 Arrangers) or (v) the box under the “Consent Only”
heading on such Consent, will have 100% of the outstanding principal amount of
the Term B-3 Loans held by such Lender prepaid on the Amendment No. 5 Effective
Date.
WHEREAS, each Person that executes and delivers a joinder to this Amendment
substantially in the form of Exhibit B-1 (a “Term B-4 Joinder”) as an Additional
Term B-4 Lender will make Term B-4 Loans in the amount set forth on the
signature page of such Person’s Term B-4 Joinder on the effective date of this
Amendment to the Borrower, the proceeds of which will be used by the Borrower to
repay the outstanding principal amount of Non-Exchanged Term B-3 Loans (as
defined herein);
WHEREAS, each Person that executes and delivers a joinder to this Amendment
substantially in the form of Exhibit B-2 (a “Term C Joinder”) as an Additional
Term C Lender will make Term C Loans in the amount set forth on the signature
page of such Person’s Term C Joinder on the effective date of this Amendment to
the Borrower, the proceeds of which will be used by the Borrower to repay the
outstanding principal amount of Non-Exchanged Term B-3 Loans;
WHEREAS, the Borrower shall pay to each Term B-3 Lender immediately prior to the
effectiveness of this Amendment all accrued and unpaid interest on its Term B-3
Loans to, but not including, the date of effectiveness of this Amendment;
WHEREAS, pursuant to Section 10.01(c) of the Credit Agreement, the Loan Parties
desire to amend the Credit Agreement to decrease the rate of interest applicable
to, and extend the maturity date of, the Revolving Facility Loans and each
Revolving Facility Lender directly affected thereby has delivered a Consent
hereto;
WHEREAS, the Loan Parties and Required Lenders wish to make certain other
amendments set forth in Section 1 below pursuant to amendments authorized by
Section 10.01 of the Credit Agreement;
WHEREAS, J.P. Morgan Securities LLC, Barclays Bank PLC and Goldman Sachs Lending
Partners LLC (the “Amendment No. 5 Arrangers”) are acting as joint lead
arrangers of this Amendment;
NOW, THEREFORE, in consideration of the premises and covenants contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:
Section 1.    Amendments Relating to Term B-4 Loans, Term C Loans and Revolving
Facility Commitments.
Effective as of the Amendment No. 5 Effective Date, the Credit Agreement is
hereby amended as follows:
(a)    The following defined terms shall be added to Section 1.01 of the Credit
Agreement in alphabetical order:
“Additional Term B-4 Commitment” means, with respect to an Additional Term B-4
Lender, the commitment of such Additional Term B-4 Lender to make an Additional
Term B-4 Loan on the Amendment No. 5 Effective Date, in the amount set forth on
the joinder agreement of such Additional Term B-4 Lender to Amendment No. 5. The
aggregate amount of the

-2-

--------------------------------------------------------------------------------



Additional Term B-4 Commitments of all Additional Term B-4 Lenders shall equal
$499,971,475.88.
“Additional Term B-4 Lender” means a Person with an Additional Term B-4
Commitment to make Additional Term B-4 Loans to the Borrower on the Amendment
No. 5 Effective Date, which for the avoidance of doubt may be an existing Term
B-3 Lender.
“Additional Term B-4 Loan” means a Term B-4 Loan that is made pursuant to
Section 2.01(c)(ii) of the Credit Agreement on the Amendment No. 5 Effective
Date.
“Additional Term C Commitment” means, with respect to an Additional Term C
Lender, the commitment of such Additional Term C Lender to make an Additional
Term C Loan on the Amendment No. 5 Effective Date, in the amount set forth on
the joinder agreement of such Additional Term C Lender to Amendment No. 5. The
aggregate amount of the Additional Term C Commitments of all Additional Term C
Lenders shall equal $341,271,157.82.
“Additional Term C Lender” means a Person with an Additional Term C Commitment
to make Additional Term C Loans to the Borrower on the Amendment No. 5 Effective
Date, which for the avoidance of doubt may be an existing Term B-3 Lender.
“Additional Term C Loan” means a Term C Loan that is made pursuant to Section
2.01(c)(ii) of the Credit Agreement on the Amendment No. 5 Effective Date.
“Amendment No. 5” means Amendment No. 5 to this Agreement dated as of February
7, 2014.
“Amendment No. 5 Arrangers” means J.P. Morgan Securities LLC, Barclays Bank PLC
and Goldman Sachs Lending Partners LLC.
“Amendment No. 5 Effective Date” has the meaning given to such term in Section 3
of Amendment No. 5.
“Exchanged Term B-3 Loans” means each Term B-3 Loan (or portion thereof) as to
which the Lender thereof has consented to exchange into a Term B-4 Loan or a
Term C Loan, and the Amendment No. 5 Arrangers have allocated into a Term B-4
Loan or Term C Loan, as applicable.
“Non-Exchanged Term B-3 Loan” means each Term B-3 Loan (or portion thereof)
other than an Exchanged Term B-3 Loan.
“Term B-4 Commitment” means, with respect to a Term B-3 Lender, the agreement of
such Term B-3 Lender to exchange the entire principal amount of its Term B-3
Loans (or such lesser amount allocated to it by the Amendment No. 5 Arrangers)
for an equal principal amount of Term B-4 Loans on the Amendment No. 5 Effective
Date.
“Term B-4 Loan” means an Additional Term B-4 Loan or a Loan that is deemed made
pursuant to Section 2.01(c)(i).
“Term C Commitment” means, with respect to a Term B-3 Lender, the agreement of
such Term B-3 Lender to exchange the entire principal amount of its Term B-3
Loans (or such

-3-

--------------------------------------------------------------------------------



lesser amount allocated to it by the Amendment No. 5 Arrangers) for an equal
principal amount of Term C Loans on the Amendment No. 5 Effective Date.
“Term C Loan” means an Additional Term C Loan or a Loan that is deemed made
pursuant to Section 2.01(c)(i).
(b)    The definitions of “Term B-3 Commitment” and “Term B-3 Loan” in Section
1.01 of the Credit Agreement shall be deleted in their entirety.
(c)    The definition of “Applicable Rate” in Section 1.01 of the Credit
Agreement is hereby amended by deleting such definition and replacing it with
the following:
““Applicable Rate” means a percentage per annum equal to
(a)    (1) with respect to the Term B-4 Loans (i) for Eurodollar Rate Loans,
2.50% and (ii) for Base Rate Loans, 1.50%, and (2) with respect to the Term C
Loans (i) for Eurodollar Rate Loans, 2.50% and (ii) for Base Rate Loans, 1.50%;
(b)    with respect to the Revolving Credit Loans (i) for Eurodollar Rate Loans,
2.25% and (ii) for Base Rate Loans, 1.25%;
(c)    with respect to Letter of Credit Fees, 2.25%; and
(d)    with respect to unused Revolving Credit Commitments and the Revolving
Credit Commitment Fees, 0.50%.”
(d)    The definition of “Base Rate” in Section 1.01 of the Credit Agreement is
hereby amended by deleting the proviso of the first sentence and replacing it
with the following:
“; provided that in no event shall the Base Rate be less than, in the case of
the Term B-4 Loans, 1.75%”.
(e)    The definition of “Class” in Section 1.01 of the Credit Agreement is
hereby amended by replacing all references to “Term B-3 Lenders”, “Term B-3
Commitments” and “Term B-3 Loans” therein with “Term B-4 Lenders, Term C
Lenders”, “Term B-4 Commitments, Term C Commitments” and “Term B-4 Loans or Term
C Loans”, respectively.
(f)    The definition of “Eurodollar Rate” in Section 1.01 of the Credit
Agreement is hereby amended by deleting the proviso at the end of such
definition and replacing it with the following:
“; provided that in no event shall the Eurodollar Rate be less than, in the case
of Term B-4 Loans, 0.75%”.
(g)    The definition of “Interest Period” in Section 1.01 of the Credit
Agreement is hereby amended by deleting “nine or” in the first sentence before
the proviso of such definition.
(h)    The definition of “Maturity Date” in Section 1.01 of the Credit Agreement
is hereby amended by deleting such definition in its entirety and replacing it
with the following:

-4-

--------------------------------------------------------------------------------



““Maturity Date” means (a) with respect to the Revolving Credit Facility, the
date that is five (5) years after the Amendment No. 5 Effective Date, (b) with
respect to the Term B-4 Loan Facility, the date that is seven (7) years after
the Amendment No. 5 Effective Date and (c) with respect to the Term C Loan
Facility, September 30, 2017; provided that the reference to Maturity Date with
respect to Other Term Loans and Other Revolving Credit Loans shall be the final
maturity date as specified in the applicable Refinancing Amendment, and with
respect to Extended Term Loans and Extended Revolving Credit Commitments shall
be the final maturity date as specified in the applicable Extension Offer.”
(i)    The definition of “Term Commitment” in Section 1.01 of the Credit
Agreement is hereby amended by replacing the reference to “Term B-3 Commitment”
therein with “Term B-4 Commitment, Term C Commitment”.
(j)    The definition of “Term Loan Facility” in Section 1.01 of the Credit
Agreement is hereby amended by replacing the reference to “Term B-3 Loan
Facility” therein with “Term B-4 Loan Facility, Term C Loan Facility”.
(k)    The definition of “Term Loans” in Section 1.01 of the Credit Agreement is
hereby amended by replacing the reference to “Term B-3 Loans” therein with “Term
B-4 Loans, Term C Loans”.
(l)     Section 2.01 of the Credit Agreement is hereby amended by deleting
clause (c) of such Section in its entirety and replacing it with the following:
“(c)    (i) Subject to the terms and conditions hereof and of Amendment No. 5,
each Term B-3 Lender severally agrees to exchange its Exchanged Term B-3 Loans
for a like principal amount of Term B-4 Loans and/or Term C Loans, as
applicable, on the Amendment No. 5 Effective Date.
(ii) Subject to the terms and conditions hereof and of Amendment No. 5, on the
Amendment No. 5 Effective Date (1) each Additional Term B-4 Lender severally
agrees to make an Additional Term B-4 Loan to the Borrower in the principal
amount equal to its Additional Term B-4 Commitment on the Amendment No. 5
Effective Date, and (2) each Additional Term C Lender severally agrees to make
an Additional Term C Loan to the Borrower in the principal amount equal to its
Additional Term C Commitment on the Amendment No. 5 Effective Date. The Borrower
shall prepay the Non-Exchanged Term B-3 Loans with a like amount of the gross
proceeds of the Additional Term B-4 Loans and Additional Term C Loans,
concurrently with the receipt thereof.
(iii) The Borrower shall pay to the Term B-3 Lenders immediately prior to the
effectiveness of Amendment No. 5 all accrued and unpaid interest on the Term
Loans to, but not including, the Amendment No. 5 Effective Date on such
Amendment No. 5 Effective Date.
(iv) The Term B-4 Loans shall have the same terms as the Term B-3 Loans as set
forth in the Credit Agreement and Loan Documents before giving effect to
Amendment No. 5, except as modified by Amendment No. 5; it being understood that
the Term B-4 Loans (and all principal, interest and other amounts in respect
thereof) will constitute “Obligations” under the Credit Agreement and the other
Loan Documents and shall have the same rights and obligations under the Credit
Agreement and Loan Documents as the Term B-3 Loans prior to the Amendment No. 5
Effective Date.

-5-

--------------------------------------------------------------------------------



(v) The Term C Loans shall have the same terms as the Term B-3 Loans as set
forth in the Credit Agreement and Loan Documents before giving effect to
Amendment No. 5, except as modified by Amendment No. 5; it being understood that
the Term C Loans (and all principal, interest and other amounts in respect
thereof) will constitute “Obligations” under the Credit Agreement and the other
Loan Documents and shall have the same rights and obligations under the Credit
Agreement and Loan Documents as the Term C Loans prior to the Amendment No. 5
Effective Date.”
(m)    Section 2.05(a)(i) of the Credit Agreement is hereby amended by deleting
the sixth sentence in its entirety and replacing it with the following:
“Each prepayment of the Loans pursuant to this Section 2.05(a) shall be applied
among the Classes and Facilities in such amounts as the Borrower may direct in
its sole discretion and, in the case of any Term Loan Facility, in direct order
of maturity or as otherwise directed by the Borrower.”
(n)    Section 2.05(a) of the Credit Agreement is hereby amended by deleting
subclause (iv) thereof in its entirety and replacing it with the following:
“(iv)     At the time of the effectiveness of any Repricing Transaction that (x)
makes any prepayment of the Term Loans in connection with any Repricing
Transaction, or (y) effects any amendment of this Agreement resulting in a
Repricing Transaction and is consummated prior to the date which is six months
after the Amendment No. 5 Effective Date, the Borrower agrees to pay to the
Administrative Agent, for the ratable account of each applicable Lender, a fee
in an amount equal to, (I) in the case of clause (x), a prepayment premium of 1%
of the amount of the Term Loans being prepaid and (II) in the case of clause
(y), a payment equal to 1% of the aggregate amount of the applicable Term Loans
outstanding immediately prior to such amendment. Such fees shall be due and
payable upon the date of the effectiveness of such Repricing Transaction.”
(o)    Section 2.05(b) of the Credit Agreement is hereby amended by replacing
the reference to “Term B-3 Loans” in subclause (vi) of such Section and
replacing it with “Term B-4 Loans and the Term C Loans.”
(p)    Section 2.06(b) of the Credit Agreement is hereby amended by adding the
following at the end of such Section:
“(viii)    The Term B-4 Commitment of each Additional Term B-4 Lender shall be
automatically terminated on the Amendment No. 5 Effective Date upon the
borrowing of the Additional Term B-4 Loans on such date.
“(ix)    The Term C Commitment of each Additional Term C Lender shall be
automatically terminated on the Amendment No. 5 Effective Date upon the
borrowing of the Additional Term C Loans on such date.”
(q)    Section 2.07(a) of the Credit Agreement is hereby amended in its entirety
and replacing it with the following:
“Term Loans. (1) The Borrower shall, on the last Business Day of each month set
forth below, repay to the Administrative Agent for the ratable account of the
Term B-4 Lenders, the aggregate principal amount of all Term B-4 Loans set forth
below

-6-

--------------------------------------------------------------------------------



(which installments shall be reduced as a result of (i) the application of
prepayments in accordance with the order of priority set forth in Section 2.05
or (ii) the application of prepayments in accordance with Section 10.07(l)):
Interest Payment Date
Amortization Payment
June 2015
$3,447,298.36
September 2015
$3,447,298.36
December 2015
$3,447,298.36
March 2016
$3,447,298.36
June 2016
$3,447,298.36
September 2016
$3,447,298.36
December 2016
$3,447,298.36
March 2017
$3,447,298.36
June 2017
$3,447,298.36
September 2017
$3,447,298.36
December 2017
$3,447,298.36
March 2018
$3,447,298.36
June 2018
$3,447,298.36
September 2018
$3,447,298.36
December 2018
$3,447,298.36
March 2019
$3,447,298.36
June 2019
$3,447,298.36
September 2019
$3,447,298.36
December 2019
$3,447,298.36
March 2020
$3,447,298.36
June 2020
$3,447,298.36
September 2020
$3,447,298.36
December 2020
$3,447,298.36



(2)     The Borrower shall, on the last Business Day of each month set forth
below, repay to the Administrative Agent for the ratable account of the Term C
Lenders, the aggregate principal amount of all Term C Loans set forth below
(which installments shall be reduced as a result of (i) the application of
prepayments in accordance with the order of priority set forth in Section 2.05
or (ii) the application of prepayments in accordance with Section 10.07(l)):

-7-

--------------------------------------------------------------------------------



Interest Payment Date
Amortization Payment
June 2014
$1,125,000
September 2014
$1,125,000
December 2014
$1,125,000
March 2015
$1,125,000
June 2015
$1,125,000
September 2015
$1,125,000
December 2015
$1,125,000
March 2016
$1,125,000
June 2016
$1,125,000
September 2016
$1,125,000
December 2016
$1,125,000
March 2017
$1,125,000
June 2017
$1,125,000



; provided that in clauses (1) and (2) above, the final principal repayment
installment of the Term Loans of each Class shall be repaid on the Maturity Date
of the applicable Term Loan Facility and in any event shall be in an amount
equal to the aggregate principal amount of all Term Loans of such Class
outstanding on such date.


(r)     Section 2.14 of the Credit Agreement is hereby amended by:
(i)     replacing all references to “Term B-3 Loan Facility” or “Term B-3 Loans”
in such Section with “Term B-4 Loan Facility” or “Term B-4 Loans”, respectively;
(ii)     by deleting the words: “(excluding the aggregate amount of New Term B-2
Commitments provided pursuant to Amendment No. 3)” and replacing them with
“(excluding the (i) aggregate amount of New Term B-2 Commitments provided
pursuant to Amendment No. 3, (ii) the aggregate amount of the Term B-4 Loans and
Term C Loans provided pursuant to Amendment No. 3 and (iii) the aggregate amount
of New Term Commitments incurred after the Amendment No. 5 Effective Date the
proceeds of which are used to repay the Term C Loans);”  
(iii)    by deleting clause (e)(i) and replacing it with the words “the Weighted
Average Life to Maturity of all New Term Loans of any Class (except for the Term
C Loans) shall be no shorter than the Weighted Average Life to Maturity of the
Term B-4 Loans (except by virtue of amortization or prepayment of the Term B-4
Loans prior to the time of such incurrence);”
(iv)    by deleting clause (e)(iv) and replacing it with the words “the Maturity
Date of any Class of the New Term Loans (other than the Term C Loans) shall be
no earlier than the maturity of the Term B-4 Loans”
(s)    Section 3.04(a) of the Credit Agreement is hereby amended by deleting the
last sentence of such clause and replacing it with the following:
“Notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, regulations,
guidelines or directives thereunder or issued in connection therewith and (ii)
all requests, rules, guidelines, requirements and

-8-

--------------------------------------------------------------------------------



directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall, in each case, are deemed to have been adopted and to have taken
effect after the date hereof, regardless of the date enacted, adopted or
issued.”
(t)     Section 3.04(b) of the Credit Agreement is hereby amended by adding “and
liquidity” after each reference to “capital adequacy” in such clause.


(u)     Section 6.11 of the Credit Agreement is hereby amended by adding the
following paragraph (h) to such Section:
“(h)    Use the proceeds of all Term B-4 Loans and Term C Loans to refinance the
Term B-3 Loans.”
(v)    Section 7.06(l) of the Credit Agreement is hereby amended by deleting
such clause in its entirety and replacing it with the following:
“(l)    so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, the Borrower may make Restricted Payments
of up to an aggregate of $110,000,000 following the Amendment No. 5 Effective
Date related to share repurchases and/or dividends by Parent.”


Section 2.    Representations and Warranties. Each of Holdings and the Borrower
represents and warrants to the Lenders as of the date hereof and the Amendment
No. 5 Effective Date that:
(a)    Before and after giving effect to this Amendment, the representations and
warranties of the Borrower and each other Loan Party contained in Article 5 of
the Credit Agreement or any other Loan Document shall be true and correct in all
material respects (and in all respects if qualified by materiality) on and as of
the date of such Credit Extension, except (i) to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects (and in all
respects if qualified by materiality) as of such earlier date and (ii) that for
purposes of this Section 2, the representations and warranties contained in
Section 5.05(a) of the Credit Agreement shall be deemed to refer to the most
recent financial statements furnished prior to the Amendment No. 5 Effective
Date or pursuant to Section 6.01(a) and Section 6.01(b) of the Credit Agreement.
(b)    At the time of and after giving effect to this Amendment, no Default or
Event of Default has occurred and is continuing.
Section 3.    Conditions to Effectiveness.
(a)    The provisions of this Amendment shall become effective on the date (the
“Amendment No. 5 Effective Date”) on which each of the following conditions are
satisfied:
(i)    The Administrative Agent’s receipt of the following, each of which shall
be originals or facsimiles or electronic copies (followed promptly by originals)
unless otherwise specified:

-9-

--------------------------------------------------------------------------------



(1)counterparts of this Amendment executed by a Responsible Officer of each Loan
Party;
(1)    a Note executed by a Responsible Officer of the Borrower in favor of each
Lender requesting a Note at least two (2) Business Days prior to the Amendment
No. 5 Effective Date, if any;
(2)    an opinion of Ropes & Gray LLP, special counsel to the Borrower, dated
the Amendment No. 5 Effective Date and addressed to each L/C Issuer, each
Amendment No. 5 Arranger, the Administrative Agent and the Lenders,
substantially in the form previously provided to the Administrative Agent;
(3)    (A) a certificate as to the good standing of each Loan Party as of a
recent date, from the Secretary of State of the state of its organization or a
similar Governmental Authority and (B) a certificate of a Responsible Officer of
each Loan Party dated the Amendment No. 5 Effective Date and certifying (I) to
the effect that (w) attached thereto is a true and complete copy of the
certificate or articles of incorporation or organization such Loan Party
certified as of a recent date by the Secretary of State of the state of its
organization, or in the alternative (other than in the case of the Borrower),
certifying that such certificate or articles of incorporation or organization
have not been amended since the Escrow Release Date, and that such certificate
or articles are in full force and effect, (x) attached thereto is a true and
complete copy of the by-laws or operating agreements of each Loan Party as in
effect on the Amendment No. 5 Effective Date, or in the alternative (other than
in the case of the Borrower), certifying that such by-laws or operating
agreements have not been amended since the Escrow Release Date and (y) attached
thereto is a true and complete copy of resolutions duly adopted by the board of
directors, board of managers or member, as the case may be, of each Loan Party
authorizing the execution, delivery and performance of the Loan Documents to
which such Loan Party is a party, and that such resolutions have not been
modified, rescinded or amended and are in full force and effect, and (II) as to
the incumbency and specimen signature of each officer executing any Loan
Document on behalf of any Loan Party and signed by another officer as to the
incumbency and specimen signature of the Responsible Officer executing the
certificate pursuant to this clause (B); and
(4)    a certificate signed by a Responsible Officer of the Borrower certifying
as to the satisfaction of the conditions set forth in paragraphs (iv) and (v) of
this Section 3(a) and that the Term B-4 Loans and Term C Loans meet the
requirements and conditions of Section 2.14.
(ii)    The Borrower shall have paid to the Administrative Agent, for the
ratable account of the Term B-3 Lenders immediately prior to the Amendment No. 5
Effective Date, all accrued and unpaid interest on the Term B-3 Loans to, but
not including, the Amendment No. 5 Effective Date on the Amendment No. 5
Effective Date.
(iii)    The Borrower shall have paid to (1) the Amendment No. 5 Arrangers, the
fees in the amounts previously agreed in writing to be paid on the Amendment No.
5 Effective Date, (2) the Amendment No. 5 Arrangers and the Administrative
Agent, all costs and expenses (including, without limitation the fees, charges
and disbursements of Cahill Gordon & Reindel LLP, counsel for the Amendment No.
5 Arrangers and the Administrative Agent) of the Amendment No. 5

-10-

--------------------------------------------------------------------------------



Arrangers and the Administrative Agent, (3) the Administrative Agent for the
ratable account of each Revolving Credit Lender party to the Credit Agreement on
the Amendment No. 5 Effective Date, a consent fee of an amount equal to 0.20% of
such Lender’s Revolving Credit Commitment on the Amendment No. 5 Effective Date,
(4) the Administrative Agent for the ratable account of each Term B-4 Lender, an
upfront fee of an amount equal to 0.25% of such Lender’s Term B-4 Loans on the
Amendment No. 5 Effective Date and (5) the Administrative Agent for the ratable
account of each Term C Lender, an upfront fee of an amount equal to 0.25% of
such Lender’s Term C Loans on the Amendment No. 5 Effective Date.
(iv)    No Default shall exist, or would result from this Amendment and related
Credit Extension or from the application of the proceeds therefrom.
(v)    The representations and warranties of the Borrower and each other Loan
Party contained in Article 5 of the Credit Agreement and Section 2 of this
Amendment or any other Loan Document shall be true and correct in all material
respects (and in all respects if qualified by materiality) on and as of the date
hereof, except (A) to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects (and in all respects if qualified by
materiality) as of such earlier date and (B) that for purposes of this Section
3, the representations and warranties contained in Section 5.05(a) of the Credit
Agreement shall be deemed to refer to the most recent financial statements
furnished prior to the Amendment No. 5 Effective Date or pursuant to Section
6.01(a) and Section 6.01(b) of the Credit Agreement.
(vi)    To the extent requested by an Additional Term B-4 Lender or a Term C
Lender in writing not less than three (3) Business Days prior to the Amendment
No. 5 Effective Date, the Administrative Agent shall have received, prior to the
effectiveness of this Amendment, all documentation and other information with
respect to the Borrower required by regulatory authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations, including
without limitation the PATRIOT Act.
(vii)    The Administrative Agent shall have received a Request for Credit
Extension not later than 1:00 p.m. on the Business Day prior to the date of the
proposed Credit Extension.
(b)    The Administrative Agent and the Amendment No. 5 Arrangers shall have
received a Consent to this Amendment from each Revolving Credit Lender and the
Required Lenders.
(c)    The Administrative Agent and the Amendment No. 5 Arrangers shall have
received the Term B-4 Joinder executed by one or more Additional Term B-4
Lenders and the Term C Joinder executed by one or more Additional Term C Lenders
such that the aggregate principal amount of the Exchanged Term B-3 Loans plus
the aggregate principal amount of the Additional Term B-4 Commitments plus the
aggregate principal amount of the Additional Term C Commitments shall equal the
aggregate principal amount of the outstanding Term B-3 Loans immediately prior
to the effectiveness of this Amendment.
(d)    The Administrative Agent shall notify the Borrower and the Lenders of the
Amendment No. 5 Effective Date and such notice shall be conclusive and binding.
Notwithstanding the foregoing, the amendments effected hereby shall not become
effective, and the obligations of the Additional Term B-4 Lenders hereunder to
make Additional Term B-4 Loans will automatically terminate, if each of the
conditions set forth or referred to in Section 3(a) has not been satisfied at or
prior to 5:00 p.m., New York City time, on February 14, 2014.

-11-

--------------------------------------------------------------------------------



Section 4.    Waivers.
The Required Lenders and Administrative Agent agree that, solely in the case of
a Borrowing of Term-4 Loans and Term C Loans, the Borrower may deliver a Request
for Credit Extension for such Term Borrowing pursuant to Section 4.02 of the
Credit Agreement not later than 1:00 p.m. on the Business Day prior to the date
of the proposed Credit Extension (in lieu of three Business Days). The Required
Lenders and Administrative Agent waive the requirement for delivery of a
Prepayment Notice pursuant to Section 2.05 of the Credit Agreement. Each Term
B-3 Lender that executes a Consent waives the payment of any breakage loss or
expense under Section 3.05 of the Credit Agreement in connection with the
exchange of Term B-3 Loans into Term B-4 Loans or Term C Loans, as applicable.
The parties hereto agree that the initial Interest Period for $900,000,000 of
the Term B-4 Loans shall end on March 31, 2014.
Section 5.    Expenses.
The Borrower agrees to reimburse the Administrative Agent for its reasonable
out-of-pocket expenses incurred by them in connection with this Amendment,
including the reasonable fees, charges and disbursements of Cahill Gordon &
Reindel LLP, counsel for the Administrative Agent.
Section 6.    Counterparts.
This Amendment may be executed in any number of counterparts and by different
parties hereto on separate counterparts, each of which when so executed and
delivered shall be deemed to be an original, but all of which when taken
together shall constitute a single instrument. Delivery of an executed
counterpart of a signature page of this Amendment by facsimile transmission or
electronic transmission shall be effective as delivery of a manually executed
counterpart hereof.
Section 7.    Governing Law and Waiver of Right to Trial by Jury.
THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK. The jurisdiction and waiver of right to trial by jury
provisions in Section 10.16 and 10.17 of the Credit Agreement are incorporated
herein by reference mutatis mutandis.
Section 8.    Headings.
The headings of this Amendment are for purposes of reference only and shall not
limit or otherwise affect the meaning hereof.
Section 9.    Reaffirmation.
Each Loan Party hereby expressly acknowledges the terms of this Amendment and
reaffirms, as of the date hereof, (i) the covenants and agreements contained in
each Loan Document to which it is a party, including, in each case, such
covenants and agreements as in effect immediately after giving effect to this
Amendment and the transactions contemplated hereby and (ii) its guarantee of the
Obligations under the Guaranty, as applicable, and its grant of Liens on the
Collateral to secure the Obligations pursuant to the Collateral Documents.
Section 10.    Effect of Amendment.

-12-

--------------------------------------------------------------------------------



Except as expressly set forth herein, this Amendment shall not by implication or
otherwise limit, impair, constitute a waiver of or otherwise affect the rights
and remedies of the Lenders or the Agents under the Credit Agreement or any
other Loan Document, and shall not alter, modify, amend or in any way affect any
of the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement or any other provision of the Credit Agreement or any other
Loan Document, all of which are ratified and affirmed in all respects and shall
continue in full force and effect.



-13-

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.
DUNKIN’ BRANDS, INC.


By:        /s/ Paul Carbone        
    Name:    Paul Carbone
    Title:    Chief Financial Officer
DUNKIN’ BRANDS HOLDINGS, INC.


By:        /s/ Paul Carbone        
    Name: Paul Carbone
    Title: Chief Financial Officer


BASKIN-ROBBINS FLAVORS LLC
BASKIN-ROBBINS FRANCHISED SHOPS LLC
BASKIN-ROBBINS FRANCHISING LLC
BASKIN-ROBBINS INTERNATIONAL LLC
BASKIN-ROBBINS LLC
BASKIN-ROBBINS USA LLC
BR IP HOLDER LLC
BR JAPAN HOLDINGS LLC
DB CANADIAN HOLDING COMPANY INC.
DB CANADIAN SUPPLIER INC.
DB FRANCHISING HOLDING COMPANY LLC
DB INTERNATIONAL FRANCHISING LLC
DB MASTER FINANCE LLC
DB MEXICAN FRANCHISING LLC
DB REAL ESTATE ASSETS I LLC
DB REAL ESTATE ASSETS II LLC
DB UK FRANCHISING LLC
DBI STORES LLC
DBI STORES TEXAS LLC
DD IP HOLDER LLC
DUNKIN' DONUTS FRANCHISED RESTAURANTS LLC
DUNKIN' DONUTS FRANCHISING LLC
DUNKIN' DONUTS LLC
DUNKIN' DONUTS REALTY INVESTMENT LLC
DUNKIN' DONUTS USA LLC
DUNKIN' VENTURES LLC
MISTER DONUT OF AMERICA LLC

S-1

--------------------------------------------------------------------------------



THIRD DUNKIN’ DONUTS REALTY LLC


By:        /s/ Paul Carbone        
    Name: Paul Carbone
    Title: Chief Financial Officer



S-2

--------------------------------------------------------------------------------



BARCLAYS BANK PLC,
as Administrative Agent, L/C Issuer and
Swing Line Lender
By:        /s/ David Barton        
    Name: David Barton
    Title: Director
  

S-3

--------------------------------------------------------------------------------

EXHIBIT A-1

CONSENT TO AMENDMENT NO. 5
CONSENT TO AMENDMENT NO. 5 (this “Consent”) to Amendment No. 5 (“Amendment”) to
that certain Credit Agreement, dated as of November 23, 2010, as amended on
February 18, 2011, May 24, 2011, August 9, 2012 and February 14, 2013 (the
“Credit Agreement”), by and among Dunkin’ Brands, Inc. (the “Borrower”), Dunkin’
Brands Holdings, Inc., Barclays Bank PLC, as Administrative Agent (the
“Administrative Agent”), the Lenders from time to time party thereto and the
other parties thereto. Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Amendment.
Existing Term B-3 Lenders
Cashless Settlement Option
Term B-4 Loans: The undersigned Term B-3 Lender hereby irrevocably and
unconditionally approves the Amendment and consents to continue as a Lender
under the Credit Agreement as amended by the Amendment and convert 100% of the
outstanding principal amount of the Term B-3 Loan held by such Lender (or such
lesser amount allocated to such Lender by the Amendment No. 5 Arrangers) into a
Term B-4 Loan in a like principal amount via a cashless rollover settlement.
Term C Loans: The undersigned Term B-3 Lender hereby irrevocably and
unconditionally approves the Amendment and consents to continue as a Lender
under the Credit Agreement as amended by the Amendment and convert 100% of the
outstanding principal amount of the Term B-3 Loan held by such Lender (or such
lesser amount allocated to such Lender by the Amendment No. 5 Arrangers) into a
Term C Loan in a like principal amount via a cashless rollover settlement.
Post-Closing Settlement Option
Term B-4 Loans: The undersigned Term B-3 Lender hereby irrevocably and
unconditionally approves the Amendment and consents to have 100% of the
outstanding principal amount of the Term B-3 Loan held by such Term B-3 Lender
prepaid on the Amendment No. 5 Effective Date and purchase by assignment the
principal amount of Term B-4 Loans committed to separately by the undersigned
(or such lesser amount allocated to such Lender by the Amendment No. 5
Arrangers).
Term C Loans: The undersigned Term B-3 Lender hereby irrevocably and
unconditionally approves the Amendment and consents to have 100% of the
outstanding principal amount of the Term B-3 Loan held by such Term B-3 Lender
prepaid on the Amendment No. 5 Effective Date and purchase by assignment the
principal amount of Term C Loans committed to separately by the undersigned (or
such lesser amount allocated to such Lender by the Amendment No. 5 Arrangers).
Consent Only
The undersigned Term B-3 Lender hereby irrevocably and unconditionally approves
the Amendment.
Revolving Credit Lenders
The undersigned Revolving Credit Lender hereby irrevocably and unconditionally
consents to the Amendment.



Exhibit A-1

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned has caused this Consent to be executed and
delivered by a duly authorized officer.
Date: ________, 2014
___________________________________,
as a Lender (type name of the legal entity)
By:                        
Name:    
Title:    
Fund Manager:
Contact Information:
[    ]
[    ]
[    ]
If a second signature is necessary:
By:                        
Name:    
Title:    





TERM B-4 JOINDER AGREEMENT
TERM B-4 JOINDER AGREEMENT, dated as of February [ ], 2014 (this “Agreement”),
by and among [ADDITIONAL TERM B-4 LENDER] (each, an “Additional Term B-4 Lender”
and, collectively, the “Additional Term B-4 Lenders”), Dunkin’ Brands, Inc. (the
“Borrower”), and BARCLAYS BANK PLC (the “Administrative Agent”).
RECITALS:
WHEREAS, reference is hereby made to the Credit Agreement, dated as of November
23, 2010 and amended by Amendment No. 1 dated as of February 18, 2011, Amendment
No. 2 dated as of May 24, 2011, Amendment No. 3 dated as of August 9, 2012,
Amendment No. 4 dated as February 14, 2013 and Amendment No. 5 dated as February
[ ], 2014 (as further amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”), among the
Borrower, Dunkin’ Brands Holdings, Inc., a Delaware corporation (“Holdings”),
each lender from time to time party thereto and Barclays Bank PLC, as
Administrative Agent, Swing Line Lender and L/C Issuer (capitalized terms used
but not defined herein having the meaning provided in the Credit Agreement);
WHEREAS, subject to the terms and conditions of the Credit Agreement, the
Borrower may establish Additional Term B-4 Commitments (the “Additional Term B-4
Commitments”) with existing Term B-3 Lenders and/or Additional Term B-4 Lenders;
and
WHEREAS, subject to the terms and conditions of the Credit Agreement, Additional
Term B-4 Lenders shall become Lenders pursuant to one or more Term B-4 Joinder
Agreements;
NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:
Each Additional Term B-4 Lender hereby agrees to provide the Additional Term B-4
Commitment set forth on its signature page hereto pursuant to and in accordance
with Section 2.01(c) of the Credit Agreement. The Additional Term B-4
Commitments provided pursuant to this Agreement shall be subject to all of the
terms in the Credit Agreement and to the conditions set forth in the Credit
Agreement, and shall be entitled to all the benefits afforded by the Credit
Agreement and the other Loan Documents, and shall, without limiting the
foregoing, benefit equally and ratably from the Guarantees and security
interests created by the Collateral Documents
Each Additional Term B-4 Lender, the Borrower and the Administrative Agent
acknowledge and agree that the Additional Term B-4 Commitments provided pursuant
to this Agreement shall constitute Term B-4 Commitments for all purposes of the
Credit Agreement and the other applicable Loan Documents. Each Additional Term
B-4 Lender hereby agrees to make an Additional Term B-4 Loan to the Borrower in
an amount equal to its Additional Term B-4 Commitment on the Amendment No. 5
Effective Date in accordance with Section 2.01(c) of the Credit Agreement.
Each Additional Term B-4 Lender (i) confirms that it has received a copy of the
Credit Agreement and the other Loan Documents, together with copies of the
financial statements referred to therein and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Agreement; (ii) agrees that it will, independently
and without reliance upon the Administrative Agent, the Amendment No. 5
Arrangers or any other Additional Term B-4 Lender or any other Lender or Agent
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Agreement; (iii) appoints and authorizes the Administrative
Agent to take such action as agent on its behalf and to exercise such powers and
discretion under the Credit Agreement and the other Loan Documents as are
delegated to the Administrative Agent by the terms thereof, together with such
powers and discretion as are reasonably incidental thereto; and (iv) agrees that
it will perform in accordance with their terms all of the obligations which by
the terms of the Credit Agreement are required to be performed by it as a
Lender.
Upon (i) the execution of a counterpart of this Agreement by each Additional
Term B-4 Lender, the Administrative Agent and the Borrower and (ii) the delivery
to the Administrative Agent of a fully executed counterpart (including by way of
telecopy or other electronic transmission) hereof, each of the undersigned
Additional Term B-3 Lenders shall become Lenders under the Credit Agreement and
shall have the respective Additional Term B-4 Commitment set forth on its
signature page hereto, effective as of the Amendment No. 5 Effective Date.
For each Additional Term B-4 Lender, delivered herewith to the Administrative
Agent are such forms, certificates or other evidence with respect to United
States federal income tax withholding matters as such Additional Term B-4 Lender
may be required to deliver to the Administrative Agent pursuant to Section 10.15
of the Credit Agreement.
This Agreement may not be amended, modified or waived except by an instrument or
instruments in writing signed and delivered on behalf of each of the parties
hereto.
This Agreement, the Credit Agreement and the other Loan Documents constitute the
entire agreement among the parties with respect to the subject matter hereof and
thereof and supersede all other prior agreements and understandings, both
written and verbal, among the parties or any of them with respect to the subject
matter hereof.
THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK.
Any term or provision of this Agreement which is invalid or unenforceable in any
jurisdiction shall, as to that jurisdiction, be ineffective to the extent of
such invalidity or unenforceability without rendering invalid or unenforceable
the remaining terms and provisions of this Agreement or affecting the validity
or enforceability of any of the terms or provisions of this Agreement in any
other jurisdiction. If any provision of this Agreement is so broad as to be
unenforceable, the provision shall be interpreted to be only so broad as would
be enforceable.
This Agreement may be executed in counterparts, each of which shall be deemed to
be an original, but all of which shall constitute one and the same agreement.
IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Agreement as of February [ ], 2014.
[NAME OF ADDITIONAL TERM B-4 LENDER]
By:        
Name:    
Title:    


If a second signature is necessary:
By:        
Name:    
Title:


Additional Term B-4 Commitments:
$_________________________________


DUNKIN’ BRANDS, INC.
By:        
Name:    
Title:    
Accepted:

BARCLAYS BANK PLC,
as Administrative Agent
By:
                        
Name:
Title:





TERM C JOINDER AGREEMENT
TERM C JOINDER AGREEMENT, dated as of February [ ], 2014 (this “Agreement”), by
and among [ADDITIONAL TERM C LENDER] (each, an “Additional Term C Lender” and,
collectively, the “Additional Term C Lenders”), Dunkin’ Brands, Inc. (the
“Borrower”), and BARCLAYS BANK PLC (the “Administrative Agent”).
RECITALS:
WHEREAS, reference is hereby made to the Credit Agreement, dated as of November
23, 2010 and amended by Amendment No. 1 dated as of February 18, 2011, Amendment
No. 2 dated as of May 24, 2011, Amendment No. 3 dated as of August 9, 2012,
Amendment No. 4 dated as February 14, 2013 and Amendment No. 5 dated as February
[ ], 2014 (as further amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”), among the
Borrower, Dunkin’ Brands Holdings, Inc., a Delaware corporation (“Holdings”),
each lender from time to time party thereto and Barclays Bank PLC, as
Administrative Agent, Swing Line Lender and L/C Issuer (capitalized terms used
but not defined herein having the meaning provided in the Credit Agreement);
WHEREAS, subject to the terms and conditions of the Credit Agreement, the
Borrower may establish Additional Term C Commitments (the “Additional Term C
Commitments”) with existing Term B-3 Lenders and/or Term C Lenders; and
WHEREAS, subject to the terms and conditions of the Credit Agreement, Additional
Term C Lenders shall become Lenders pursuant to one or more Term C Joinder
Agreements;
NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:
Each Additional Term C Lender hereby agrees to provide the Additional Term C
Commitment set forth on its signature page hereto pursuant to and in accordance
with Section 2.01(a) of the Credit Agreement. The Additional Term C Commitments
provided pursuant to this Agreement shall be subject to all of the terms in the
Credit Agreement and to the conditions set forth in the Credit Agreement, and
shall be entitled to all the benefits afforded by the Credit Agreement and the
other Loan Documents, and shall, without limiting the foregoing, benefit equally
and ratably from the Guarantees and security interests created by the Collateral
Documents
Each Additional Term C Lender, the Borrower and the Administrative Agent
acknowledge and agree that the Additional Term C Commitments provided pursuant
to this Agreement shall constitute Additional Term C Commitments for all
purposes of the Credit Agreement and the other applicable Loan Documents. Each
Additional Term C Lender hereby agrees to make an Additional Term C Loan to the
Borrower in an amount equal to its Additional Term C Commitment on the Amendment
No. 5 Effective Date in accordance with Section 2.01(a) of the Credit Agreement.
Each Additional Term C Lender (i) confirms that it has received a copy of the
Credit Agreement and the other Loan Documents, together with copies of the
financial statements referred to therein and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Agreement; (ii) agrees that it will, independently
and without reliance upon the Administrative Agent, the Amendment No. 5
Arrangers or any other Term C Lender or any other Lender or Agent and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Agreement; (iii) appoints and authorizes the Administrative Agent to
take such action as agent on its behalf and to exercise such powers and
discretion under the Credit Agreement and the other Loan Documents as are
delegated to the Administrative Agent by the terms thereof, together with such
powers and discretion as are reasonably incidental thereto; and (iv) agrees that
it will perform in accordance with their terms all of the obligations which by
the terms of the Credit Agreement are required to be performed by it as a
Lender.
Upon (i) the execution of a counterpart of this Agreement by each Additional
Term C Lender, the Administrative Agent and the Borrower and (ii) the delivery
to the Administrative Agent of a fully executed counterpart (including by way of
telecopy or other electronic transmission) hereof, each of the undersigned
Additional Term C Lenders shall become Lenders under the Credit Agreement and
shall have the respective Additional Term C Commitment set forth on its
signature page hereto, effective as of the Amendment No. 5 Effective Date.
For each Additional Term C Lender, delivered herewith to the Administrative
Agent are such forms, certificates or other evidence with respect to United
States federal income tax withholding matters as such Additional Term C Lender
may be required to deliver to the Administrative Agent pursuant to Section 10.15
of the Credit Agreement.
This Agreement may not be amended, modified or waived except by an instrument or
instruments in writing signed and delivered on behalf of each of the parties
hereto.
This Agreement, the Credit Agreement and the other Loan Documents constitute the
entire agreement among the parties with respect to the subject matter hereof and
thereof and supersede all other prior agreements and understandings, both
written and verbal, among the parties or any of them with respect to the subject
matter hereof.
THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK.
Any term or provision of this Agreement which is invalid or unenforceable in any
jurisdiction shall, as to that jurisdiction, be ineffective to the extent of
such invalidity or unenforceability without rendering invalid or unenforceable
the remaining terms and provisions of this Agreement or affecting the validity
or enforceability of any of the terms or provisions of this Agreement in any
other jurisdiction. If any provision of this Agreement is so broad as to be
unenforceable, the provision shall be interpreted to be only so broad as would
be enforceable.
This Agreement may be executed in counterparts, each of which shall be deemed to
be an original, but all of which shall constitute one and the same agreement.
IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Agreement as of February [ ], 2014.
[NAME OF ADDITIONAL TERM C LENDER]
By:        
Name:    
Title:    


If a second signature is necessary:
By:        
Name:    
Title:


Additional Term C Commitments:
$_________________________________


DUNKIN’ BRANDS, INC.
By:        
Name:    
Title:    
Accepted:

BARCLAYS BANK PLC,
as Administrative Agent
By:
                        
Name:
Title:








Exhibit A-2
        
40791498_4